1443-/^
                                       ELECTRONIC RECORD


COA #       10-13 -00414-CR                                 OFFENSE:         Aggravated Sexual Assault

            Daymc nd Lamont Stewart v. The State of
STYLE:      Texas                                           COUNTY:          Falls


TRIAL COURT:              82nd District Court                                                     MOTION

TRIAL COURT #:            9225                                  FOR REHEARING IS:
TRIAL COURT JU DGE:       Hon. Robert M. Stem                   DATE:
DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:         November 13, 2014

JUSTICE:      Scoggins                 PC             S   YES

PUBLISH:                               DNP:     YES


CLK RECORD:        12/16/2013 - 2 volumes                 SUPP CLK RECORD:

RPT RECORD:        1/15/2014 - 8 volumes                  SUPP RPT RECORD:
STATE BR:          9/30/2014                              SUPP BR:
APP BR:            4/21/2014                              PRO SE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA #               1^3-/4
           A?PBLLMr\ Petition                                        Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE:        $                                                       SIGNED:.                      PC:

JUDGE:                                                               PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                               ON

JUDGE:                                                               JUDGE: